DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: In line 2, the recitation “comprises synchronization” should be “comprises a synchronization”.  
Claim 5 is objected to because of the following informalities: In line 2, the recitation “the holding” should be “the first holding”.  
Claim 6 is objected to because of the following informalities: In line 2, the recitation “in longitudinal” should be “in a longitudinal”.  
Claim 14 is objected to because of the following informalities: In line 4, the recitation “on the one hand is attached to the carrier and on the other hand is” should be “is attached to the carrier and is”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1: In line 11, the recitation “the driver” lacks antecedent basis. 
With respect to claim 7: In line 11, the recitation “the toothed bar” lacks antecedent basis. 
With respect to claim 10: In lines 2-3, the recitation “its entrainment pin” lacks antecedent basis. 
With respect to claims 2-6, 8-9, and 11-15: The claims are rejected under 35 U.S.C. § 112(b) via dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0071338 (Lu).
With respect to claim 1: Lu discloses an arrangement comprising: 5an extension guide (“sliding rail sub-mechanism”) that can be fastened to an item of furniture, wherein the extension guide comprises a first rail (guide rail 1) and a second rail (rail 2 and/or 3) that is movably mounted on the first rail, a rail synchronization device (“synchronous mechanism”), wherein the rail synchronization device comprises a toothed rack (rack 28) connected to the first rail (rail 1 and rack 28 are both mounted on guide rail bracket 4), a 
Regarding the recitation “wherein the toothed rack of the rail synchronization device is connected to the driver”, Lu’s device 12 is relied upon as the “driver” because it drives rail 3 via engagement with the elastic piece 13. Lu’s rack 28 is relied upon as the claimed “toothed rack”. Lu Fig. 1 shows how rack 28 and device 12 are both installed on the guide rail bracket 4. Rack 28 and device 12 are connected via bracket 4, which is interpreted as meeting the claim as written.
With respect to claim 2: Lu’s rail 1 is mounted to a “fixed part”, and rail 3 is mounted to a “movable object”. See Lu [0019]. The claimed “furniture carcass” is a fixed part, and the claimed “drawer” is a movable object. Lu meets the claimed configuration. 
With respect to claim 3: See Lu [0019]-[0020] regarding a connection shaft 29 (not shown in Lu’s drawings) that meets the claimed “synchronization rod”. 
With respect to claim 7: To make the record clear as to claim interpretation, the “preferably” recitation is interpreted as not being positively required. Additionally, the “by means of” recitation is interpreted as not invoking 35 U.S.C. § 112(f). 
See Lu Fig. 1. The bracket 4 is interpreted as the claimed “second holding element”. Lu’s rack 28 is connected to rail 1 by means of the bracket 4.
With respect to claim 8: To make the record clear as to claim interpretation, the “preferably” recitation is interpreted as not being positively required.
See Lu Fig. 1 and [0020]. Gear bracket 21 includes clips 32 that stick into mounting holes 20 formed in the rail 3. The clips 32 comprise a “locking element” as claimed. 
With respect to claim 9: See Lu Figs. 1 and 4. The plate-shaped portion of elastic piece 13 that secures the elastic piece 13 to the rail 3 is the claimed “entrainment plate”. The two projecting pin-shaped members that extend downwardly from the bent portion of elastic piece 13 each comprise “an entrainment pin” as claimed. 
With respect to claim 10: To make the record clear as to claim interpretation, the “preferably” recitation is interpreted as not being positively required.
Lu’s device 12 meets the claimed “drawer drive device”. 
With respect to claim 15: See Lu [0022] for the “movable object” being “a drawer”. Lu [0005] discloses a “furniture drawer”. The “fixed object” in Lu [0019]-[0021] is interpreted as the claimed “furniture carcass”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0071338 (Lu) as applied to claim 1 above, and further in view of US 9,295,328 (Brunnmayr).
With respect to claims 10-14: To make the record clear as to claim interpretation, each “preferably” recitation is interpreted as not being positively required.
Lu’s device 12 is a retraction (“automatic recovery”) device. 
Brunnmayr discloses a drawer slide rail assembly that includes an entrainment element 4 on the carcass rail 22, and a drive device 1 mounted to the drawer rail 18. Brunnmayr’s device 1 both ejects and retracts the movable furniture part 2 relative to the article of furniture 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Lu’s retraction device with Brunnmayr’s ejection and retraction device, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because Brunnmayr’s device both ejects and retracts, which is advantageous over Lu’s device that only retracts.
As modified, Brunnmayr’s device 1 comprises “a drawer drive device” as in claim 10 and “an ejection device” as in claim 12. 
For claim 11, see Brunnmayr Fig. 4. As modified, the device 1 is attached to Lu’s rail 3 because Lu’s rail 3 is analogous to Brunnmayr’s drawer rail 18.
For claim 13, see Brunnmayr Col. 8 and Figs. 28-28a.
. 

Claims 1-4, 7, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,788,655 (Chen ‘655) in view of US 8,911,038 (Gmeiner).
With respect to claim 1: Chen ‘655 discloses an arrangement comprising: 5an extension guide (slide rail assembly 56) that can be fastened to an item of furniture, wherein the extension guide comprises a first rail (first rail 58) and a second rail (second rail 60) that is movably mounted on the first rail, and an entrainment member (at least extension base 64 and engagement feature 68) for a drawer drive device (driving mechanism 76). Chen ‘655 Fig. 2 shows there are two opposing slide rail assemblies 56, attached to the opposing side walls of the furniture/cabinet 50.
Gmeiner discloses attaching a synchronization device between opposing slide rail assemblies. Gmeiner Figs. 1-3 show the synchronization device includes a mounting bracket 8 on the rear end of a drawer rail 6. Mounting bracket 8 holds a gear 10 and a shaft journal 9. The shaft journal 9 connects to a shaft 7 that connects to a similar mechanism on the opposing drawer slide. The gear 10 rotates along with the shaft 7, and moves along a toothed rack 15. The toothed rack 15 is attached to the carcass rail 5 using mounting elements 11 and 12.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Gmeiner’s synchronization device between Chen ‘655’s 
In the combination, Gmeiner’s toothed rack 15 is the claimed “toothed rack”, Gmeiner’s gear 10 is the claimed “toothed wheel”, and Gmeiner’s mounting bracket 8 is the claimed “bearing block”. 
In the combination, mounting bracket 8 is attached to Chen ‘655’s second rail 60, which is analogous to Gmeiner’s drawer rail 6 because rail 60 and rail 6 are both the moving rail attached to the drawer.
See Gmeiner Fig. 2d. Gmeiner uses the mounting elements 11 and 12 to secure the rack 15 to the carcass rail 5.
See Chen ‘655 Fig. 2. Chen ‘655’s invention already has an extension base 64 that is attached to the first rail 58. The base 64 has the track 66 and engagement feature 68 for Chen ‘655’s driving mechanism 76 mounted thereon.
Chen ‘655’s extension base 64 is analogous to Gmeiner’s mounting elements 11 and 12 in that the base 64 and the mounting elements 11/12 are attached to the cabinet/carcass (stationary) rail and are used to mount components thereto. In the combination, it is obvious to mount Gmeiner’s rack 15 to Chen ‘655’s extension base 64.
It is unclear to what component the claimed “the driver” refers. See the rejections under 35 U.S.C. § 112 above. The Applicant’s toothed rack 41 is disclosed as being connected to the bearing block 43, the first rail 1 (via holding element 48), and the 
In the rejections above, Chen ‘655’s extension base 64 is relied upon for the claimed “entrainment member”. As best understood, Gmeiner’s rack 15 being mounted to Chen ‘655’s extension base 64 meets the claimed invention. 
With respect to claim 2: See Chen ‘655 Figs. 1-2. Chen ‘655’s first rail 58 is attached to the furniture part 52, and second rail 60 is attached to the furniture part 54. This meets the claimed configuration. 
With respect to claim 3: In the combination, Gmeiner’s shaft 7 is the claimed “synchronization rod”. 
With respect to claim 4: See Gmeiner Fig. 2c. Each of Gmeiner’s mounting elements 11 and 12 includes a guide 16 for receiving the toothed rack 15. In the combination, it is obvious to use put such guides 16 on Chen ‘655’s extension base 64. This allows the toothed rack 15 to be mounted to Chen ‘655’s base 64 in the same way that it attaches to the mounting elements 11 and 12. 
In the combination, the toothed rack 15 is “an elongated toothed bar” as claimed, and the guide(s) on the extension base 64 comprise(s) “a first holding element” as claimed. 
With respect to claim 7: Similarly to the rejection of claim 4, it is obvious to use guide(s) 16 to attach the toothed rack 15 to the extension base 64. In such a configuration, the guide(s) 16 and/or the base 64 comprise “a second holding element” as claimed. 
With respect to claim 9: In the combination, Chen ‘655’s extension base 64 is “an entrainment plate” as claimed, and Chen ‘655’s engagement feature 68 is “an entrainment pin” as claimed. 
With respect to claim 10: In the combination, Chen ‘655’s driving mechanism 76 is “a drawer drive device” as claimed. 
With respect to claim 11: Chen ‘655’s driving mechanism 76 is detachably connected with the second rail 60 via carrying member 74.
With respect to claim 12: Chen ‘655’s driving mechanism 76 is “an ejection device” as claimed when the first elastic member 104 thereof releases the first driving force F1. See Cols. 9-10 and Figs. 24-25.
With respect to claim 13: Chen ‘655’s swing member 78 and locking part 306 comprise “a locking device” as claimed. 
With respect to claim 15: See Chen ‘655 Figs. 1-2. Part 52 is “a furniture carcass” as claimed, and part 54 is “at least one drawer” as claimed. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,788,655 (Chen ‘655) in view of US 8,911,038 (Gmeiner) as applied to claim 4 above, and further in view of US 8,960,820 (Chen ‘820).
With respect to claims 5-6: See Gmeiner Figs. 2c-2d and Cols. 3-4. The mounting elements 11 and 12 each include a guide 16 that receives the toothed rack 15. 
The claiming band 13a/tensioning device 13 is a self-latching band that is pulled through the mounting element 11 and latches therein, such that the mounting elements 11 and 12 cannot be pulled apart from each other and separated from the carcass rail 5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the snap-fit attachment structure of Chen ‘820 to secure the toothed rack to Chen ‘655’s extension base 64, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to use the snap-fit attachment of Chen ‘820 instead of the guides 16 of Gmeiner because Chen ‘820 discloses the snap-fit attachment prevents movement between a rack and what the rack is mounted to (Col. 4 lines 52-60), is simple and fast (Col. 5 line 47 to Col. 6 line 12). It does not appear that Gmeiner’s guides 16 physically restrain the toothed rack 15 against longitudinal movement (which would be a drawback, because the synchronization of the slides would be ruined), whereas Chen ‘820 states the retaining elements 44 provide “tight and secure engagement”. Additionally, snap-fitting the toothed rack 15 using the structure of Chen ‘820 is easier than having to align the toothed rack 15 with each guide 16 and having to pull the toothed rack 15 therethrough.
For claim 5, see Chen ‘820 Fig. 3. The space under the tab 216 comprises “a guiding groove” as claimed. 
For claim 6, the see Chen ‘820 Fig. 3 and Fig. 6. The parts 42 and 43 engaging the front and back sides of the tab 216 fixes in the longitudinal direction as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.